Case 8:19-cv-02509-JVS-ADS Document 1 Filed 12/30/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Belen Acevedo,                           Case No.

12               Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14      Jose Lopez;                             Act; Unruh Civil Rights Act
        Michelle Lopez;
15      Humberto Lopez;
        Maria Lopez;
16      Jorge Hernandez;
        Maria Hernandez
17      Shabana Khan; and Does 1-10,

18               Defendants.

19
20         Plaintiff Belen Acevedo complains of Jose Lopez; Michelle Lopez;

21   Humberto Lopez; Maria Lopez; Jorge Hernandez; Maria Hernandez; Shabana

22   Khan; and Does 1-10 (“Defendants”), and alleges as follows:

23
24      PARTIES:

25      1. Plaintiff is a California resident with physical disabilities. She suffers

26   from multiple sclerosis, arthritis, and has manual dexterity issues. She uses a

27   walker, a wheelchair, and a scooter for mobility.

28      2. Defendants Jose Lopez, Michelle Lopez, Humberto Lopez, Maria


                                            1

     Complaint
Case 8:19-cv-02509-JVS-ADS Document 1 Filed 12/30/19 Page 2 of 7 Page ID #:2




 1   Lopez, Jorge Hernandez, and Maria Hernandez owned the real property
 2   located at or about 1640 E. Lincoln Avenue, Anaheim, California, in July
 3   2019.
 4      3. Defendants Jose Lopez, Michelle Lopez, Humberto Lopez, Maria
 5   Lopez, Jorge Hernandez, and Maria Hernandez own the real property located
 6   at or about 1640 E. Lincoln Avenue, Anaheim, California, currently.
 7      4. Defendant Shabana Khan owned Oki Doki Home Treasures located at
 8   or about 1640 E. Lincoln Avenue, Anaheim, California, in July 2019.
 9      5. Defendant Shabana Khan owns Oki Doki Home Treasures (“Store”)
10   located at or about 1640 E. Lincoln Avenue, Anaheim, California, currently.
11      6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein,
16   including Does 1 through 10, inclusive, is responsible in some capacity for the
17   events herein alleged, or is a necessary party for obtaining appropriate relief.
18   Plaintiff will seek leave to amend when the true names, capacities,
19   connections, and responsibilities of the Defendants and Does 1 through 10,
20   inclusive, are ascertained.
21
22      JURISDICTION & VENUE:
23      7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26      8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
Case 8:19-cv-02509-JVS-ADS Document 1 Filed 12/30/19 Page 3 of 7 Page ID #:3




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6      FACTUAL ALLEGATIONS:
 7      10. Plaintiff went to the Store in July 2019 with the intention to avail herself
 8   of its goods and to assess the business for compliance with the disability access
 9   laws.
10      11. The Store is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
13   to provide accessible parking in conformance with the ADA Standards as it
14   relates to wheelchair users like the plaintiff.
15      13. On information and belief, the defendants currently fail to provide
16   accessible parking.
17      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
18   provide accessible paths of travel inside the Store in conformance with the
19   ADA Standards as it relates to wheelchair users like the plaintiff.
20      15. On information and belief, the defendants currently fail to provide
21   accessible paths of travel inside the Store.
22      16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24      17. By failing to provide accessible facilities, the defendants denied the
25   plaintiff full and equal access.
26      18. The failure to provide accessible facilities created difficulty and
27   discomfort for the Plaintiff.
28      19. The defendants have failed to maintain in working and useable


                                               3

     Complaint
Case 8:19-cv-02509-JVS-ADS Document 1 Filed 12/30/19 Page 4 of 7 Page ID #:4




 1   conditions those features required to provide ready access to persons with
 2   disabilities.
 3      20. The barriers identified above are easily removed without much
 4   difficulty or expense. They are the types of barriers identified by the
 5   Department of Justice as presumably readily achievable to remove and, in fact,
 6   these barriers are readily achievable to remove. Moreover, there are numerous
 7   alternative accommodations that could be made to provide a greater level of
 8   access if complete removal were not achievable.
 9      21. Plaintiff will return to the Store to avail herself of its goods and to
10   determine compliance with the disability access laws once it is represented to
11   her that the Store and its facilities are accessible. Plaintiff is currently deterred
12   from doing so because of her knowledge of the existing barriers and her
13   uncertainty about the existence of yet other barriers on the site. If the barriers
14   are not removed, the plaintiff will face unlawful and discriminatory barriers
15   again.
16      22. Given the obvious and blatant nature of the barriers and violations
17   alleged herein, the plaintiff alleges, on information and belief, that there are
18   other violations and barriers on the site that relate to her disability. Plaintiff
19   will amend the complaint, to provide proper notice regarding the scope of this
20   lawsuit, once she conducts a site inspection. However, please be on notice that
21   the plaintiff seeks to have all barriers related to her disability remedied. See
22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23   encounters one barrier at a site, she can sue to have all barriers that relate to
24   her disability removed regardless of whether she personally encountered
25   them).
26
27
28


                                              4

     Complaint
Case 8:19-cv-02509-JVS-ADS Document 1 Filed 12/30/19 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7      24. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 8:19-cv-02509-JVS-ADS Document 1 Filed 12/30/19 Page 6 of 7 Page ID #:6




 1      25. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3      26. Here, accessible parking has not been provided.
 4      27. When a business provides paths of travel, it must provide accessible
 5   paths of travel.
 6      28. Here, accessible paths of travel have not been provided.
 7      29. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10      30. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13      31. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19      32. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26      33. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28      34. Defendants’ acts and omissions, as herein alleged, have violated the


                                              6

     Complaint
Case 8:19-cv-02509-JVS-ADS Document 1 Filed 12/30/19 Page 7 of 7 Page ID #:7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
     Dated: December 23, 2019             CENTER FOR DISABILITY ACCESS
21
22
                                          By:
23
24                                        ____________________________________

25                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
26
27
28


                                                7

     Complaint
